Citation Nr: 1310431	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  12-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a notice of disagreement (NOD) to a December 2008 rating decision was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to April 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that the Veteran did not file a timely NOD to a December 2008 rating decision in which the RO denied the Veteran's respective claims for service connection for bilateral knee disorders, a back disorder, hypertension, bilateral hearing loss, and tinnitus.  The Veteran did not request a hearing before the Board.  


FINDING OF FACT

A NOD to a December 2008 rating decision, in which the RO denied the Veteran's respective claims for service connection for bilateral knee disorders, a back disorder, hypertension, bilateral hearing loss, and tinnitus, was not received within one year of the December 19, 2008 issuance of notice of that rating decision. 


CONCLUSION OF LAW

A NOD to a December 2008 rating decision was not timely filed.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.201, 20.302 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Generally, prior to consideration of the merits of an appeal, the Board must determine whether VA has met its statutory duty to assist the claimant in the development of his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  In this case, however, such assistance is not necessary.  The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  However, the United States Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004.  Thus, any deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding that compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). 

Statutes and Regulations

The governing law and regulations provide that rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2012).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not filed within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2012). 

A claimant, or his or her representative, must file a NOD within one year from the date that that agency of original jurisdiction mails notice of a determination to him or her.  The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  Otherwise, that determination will become final.  

Analysis

Reviewing the evidence of record, in a rating decision dated December 17, 2008, the RO denied the Veteran's respective claims for service connection for bilateral knee disorders, a back disorder, hypertension, bilateral hearing loss, and tinnitus.  The RO issued the rating decision to the Veteran on December 19, 2008 with a notice letter explaining that the Veteran had one year to appeal the RO's decision.  The claims file contains no document filed by the Veteran within one year of the December 19, 2008 issuance of the December 2008 rating decision.

On January 21, 2010, the Veteran filed a signed document, labeled a "Notice of Disagreement," dated December 19, 2008.  In this document, the Veteran wrote that he would like to file a NOD, disagreeing with the RO's findings in the December 2008 rating decision, and requested that a Decision Review Officer (DRO) be assigned to his appeal.  

In a February 2010 letter, the RO advised the Veteran that the document he filed in January 2010 could not be considered a NOD, disagreeing with the December 2008 rating decision, as it was untimely.  The RO advised the Veteran that he could attempt to reopen his previously denied claims for service connection for bilateral knee disorders, a back disorder, hypertension, bilateral hearing loss, and tinnitus by filing new and material evidence.

As noted above, in a February 2010 decision, the RO found that the Veteran had not filed a timely NOD to the December 2008 rating decision.  Subsequently, in a February 2010 statement, the Veteran wrote that he initially had submitted a copy of the "Notice of Disagreement," filed in January 2010, on the date noted on the document, specifically December 19, 2008.  The Veteran stated that he had re-submitted the same document after learning that his appeal of the December 2008 rating decision was not pending in the VA system.  The Veteran requested that his appeal be developed under the special claims handling procedures for missing documents "as this was submitted during the time that ... VA was destroying documents supporting claims and appeals."  

In March 2010, the Veteran filed a statement dated January 19, 2010.  On this statement, seemingly a cover letter for the "Notice of Disagreement" filed in January 2010, the Veteran stated that he was "resubmitting my NOD which I sent on 12-29-08 which does not show in the system."  The Veteran asked that this appeal be handled under the special claims handling procedures for missing documents.  

In a March 2010 statement, the Veteran reiterated his desire to have appeal considered under the temporary special claims handling procedures created in response to the "2008 records incident."  

In a May 2010 statement, the Veteran again stated that he had filed his NOD in a timely manner.  The Veteran also wrote that he had no control over the mail system and indicated that VA should give him the benefit of a doubt regarding this matter.

In a June 2012 statement, the Veteran wrote that the evidence clearly showed that he had mailed his appeal in a timely manner.  The Veteran reiterated that he did not have any control over the mail system.  

Having reviewed the evidence of record, the Board finds that evidence indicates that the Veteran did not file a timely NOD, disagreeing with the December 2008 rating decision.  The Board notes that the Veteran has not presented any evidence, lay or medical, suggesting that he did not receive the December 2008 rating decision in a timely fashion.  Instead, the Veteran essentially claims that he filed a NOD on December 29, 2008, soon after the December 19, 2008 issuance of the rating decision.  

The United States Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Thus, it follows that the presumption is applicable to VA employees' theoretical handling of a NOD filed by the Veteran.  Absent clear evidence to the contrary, VA is entitled to the presumption that a VA employee would have properly handled the Veteran's NOD had it been filed in a timely manner.  In addition, as government employees, employees of the United States Postal System are also entitled to the presumption of regularity in handling and delivering mail, to include any mail sent by the Veteran to VA. 

In order to overcome the presumption of regularity and shift the burden to VA to prove that federal employees did not somehow misplace or destroy the Veteran's properly submitted NOD, the Veteran must submit "clear evidence" indicating that the federal employees erred in the handling of his NOD.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  In this instance, the Veteran claims that he submitted a NOD to VA on December 29, 2008.  The Veteran consistently has maintained that he submitted an additional copy of the same document in January 2010 when he learned that his appeal of the December 2008 rating decision was not pending.  As such, the first copy of the purported NOD included in the claims file was filed in January 2010.  Although the NOD filed on January 2010 is dated December 29, 2008, it contains what appears to be an original signature in black ink, meaning that it was not a photocopy of a document previously submitted.  In addition, although the Veteran submitted an apparent cover letter for the NOD, explaining his reasons for the late filing, the cover letter was not submitted until March 2010, after the RO had already rejected the NOD.  The Board notes that such details create questions about the authenticity of the Veteran's submissions and weaken their probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board, as part of its duties, is to weigh the evidence of record and determine credibility).

The Veteran has suggested that the NOD he submitted in December 2008 was lost in the mail by repeatedly indicating that he has no control over the mail service.  As United States postal employees are also covered by the presumption of regularity, the Veteran's suggestion that the NOD was lost in the mail, absent other evidence, does not rise to the level of "clear evidence" necessary to rebut the presumption of regularity in this case.  See Butler, 244 F.3d at 1340; see also, e.g., Mindenhall v. Brown, 7 Vet. App. 271 (1994) (holding that a veteran's statement that he did not receive a VA rating office's decision denying his pension claim, standing alone, was not the type of clear evidence to the contrary sufficient to rebut presumption that notice mailed is regularly received by intended recipient). 

The Veteran also contends that the VA somehow lost or destroyed his NOD.  The Veteran has not submitted any evidence, other than his general statements, indicating that a VA employee misplaced or destroyed his claim.  Instead, in his statements, the Veteran repeatedly requested for his appeal to be handled using the special case handling procedures for missing documents put in place after a "2008 records incident."  In one such statement, the Veteran specifically wrote that his NOD "was submitted during the time that ... VA was destroying documents support claims and appeals."  

The Board notes that VA instituted temporary special claims processing procedures program, beginning on November 17, 2008, after an audit by VA's Inspector General found documents waiting to be shredded at some of VA's regional offices that, if disposed of, could have affected the financial benefits awarded to veterans and survivors.  Under this program, veterans who believed that documents that they had submitted during the period between April 14, 2007, and October 14, 2008, had been shredded or destroyed by VA were allowed to submit additional copies of said records.  Under the rules of the program, newly submitted copies of any original documents found to have been destroyed by VA would be treated by VA as having been filed in a timely manner if said documents were submitted by November 17, 2009.  The Board notes that the Veteran did not file a copy of the NOD until January 2010, after the deadline for submission of documents for the temporary special claims processing procedures program.  Moreover, as Veteran did not purportedly submit a NOD until December 2009, he could not have availed himself of the special claims processing procedures, allowing for the timely replacement of purportedly destroyed documents that had been submitted originally between April 14, 2007, and October 14, 2008. 

As stated above, the Veteran has not submitted any evidence indicating that a VA employee misplaced or destroyed a NOD that he properly filed in December 2009.  The mere existence of a program to assist veterans in replacing documents thought to have been destroyed by VA during a period prior to the issuance of the December 2009 rating decision is not clear evidence that VA did not properly handle a timely NOD filed by the Veteran.  Therefore, the Board finds that the Veteran has not submitted the clear evidence necessary to rebut the presumption of regularity in the handling of all documents regarding his claim.

As the evidence indicates that the Veteran did not submit a NOD until January 2010, more than a year after the issuance of the December 2008 rating decision, the Board finds that the Veteran's filing of a NOD in that matter was not timely.  Consequently, the appeal as to the timeliness of a NOD is denied.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.


ORDER

Having found that NOD to a December 2008 rating decision was not timely filed, the appeal is denied.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


